16. Proposal for a decision on the setting up and numerical strength of the Delegation to the CARIFORUM-EC Parliamentary Committee (vote)
Colleagues, for those who would like to listen to the explanation about the Tőkés vote:
Members voting: 621 - which is votes in favour and abstentions; votes cast in favour: 334; abstentions: 287, but they are not counted as votes cast. The absolute majority is 168.
Mr Tőkés obtained 334 votes, more than the absolute majority of 168. The electronic voting system is used as an alternative to a vote with ballot papers. On a ballot paper for an election, voters can only vote in favour of a candidate or a fixed number of candidates. There is never any possibility of voting against, as Mrs Roth-Behrendt explained. Voters not wishing to vote in favour leave the ballot paper blank. Therefore, I welcome Pastor Tőkés to the Bureau.
Mr President, just to understand, what you are telling us is that, for the vote on a Vice-President, it is impossible ever not to get a qualified majority, because, if you can only vote in favour or be taken down as abstention, and if abstentions do not count towards the total vote, then by definition, you always get a qualified majority. Is that what you are saying?
As you recall, Mr Lambrinidis, at the beginning of this Parliament, there were in fact three ballots in order to elect all the Vice-Presidents on a qualified majority, so that was the procedure we followed on that occasion. On this occasion, there was only one candidate and, given that he received more than 168 votes, he got more than the qualified majority and is therefore elected on a single vote. This procedure is an unusual one, but we have followed the rules.
(FR) Mr President, you may have been following the rules, but when I add 334 votes in favour, 168 abstentions and 287 people who voted against, I get 789 Members, in other words, more Members than there are in the House. This means that there has been ballot box stuffing, as there was in Corsica's election. This is clearly a rigged vote and there ought to be a re-vote.
Mr Goebbels, the answer to your question is that there has been a misunderstanding by a number of Members that on the screen, the absolute majority was put up as if it were a score. It was not. It was an indication of the absolute majority. It should not be added to the total number of votes. I repeat. Mr Tőkés got 334 votes. It is more than the qualified majority. He therefore is elected.
I should make it very clear that the 168 figure was not 168 votes. It was an indication of the number, the threshold needed, to win his position as Vice-President. I am sorry for the misunderstanding. Perhaps we could have made it clearer at the time.
Mr President, I do not want to enter into details. I just want to remind you that the chairman of the meeting and the President of Parliament informed us that those who were going to abstain and those who were going to vote against were going to be doing the same thing. This announcement was, of course, misleading, but, nevertheless, since the announcement came from the chair of the meeting, it was a valid announcement and, therefore, I think that the vote should be repeated based on the clarification you have just given to us.
I am convinced that if the vote was taken again, the result would be the same. I do believe that people understood that they were voting as in a normal electronic vote - the buttons meant the same thing; the result was clear. What was not clear was the placing on the board of the figure 168, which has caused some confusion. If there was any misunderstanding, the President himself can make clear what he was saying when he next appears before you.
(PL) My name is Senyszyn.
These explanations are, nevertheless, absolutely unsatisfactory, taking into account the fact that before the vote, we were told that votes against and abstentions would be counted together, which is in accordance with the requirement for a qualified majority. After all, what do we mean by a 'qualified majority'? It means there must be more votes in favour than the sum of votes against and abstentions. In this case, there is no clarity at all as to what the result of the vote was. Mr Buzek said there were 334 votes in favour, 287 votes against and 168 abstentions. In relation to this, it does indeed look as if 789 people voted, and now the explanations that some votes do not count may mean that it is some of the 334 votes in favour which do not count.
This is an absolutely unacceptable situation, in the context of the definition in most countries. I do not think that in our Parliament, it should happen to be different. 'Qualified majority' or 'absolute majority' means more votes in favour than votes against and abstentions. In this instance this situation did not exist at all, because an erroneous number of votes were cast. This means the voting machine was not working properly and the vote absolutely must be taken again.
Mr President, if you will indulge me, I actually have two points of order. The first is on the vice-presidential vote. There is no way that this can be a safe vote. We were misled as to the instructions. In this row here, we attempted to vote negatively, and the machines would not allow us to do so. We tried to raise points of order, which were not taken at the time, so I would call for a recall of this vote by a paper vote or a straightforward, yes/abstain/no vote with the results firmly displayed. From those like me who are critical of this institution: actually, thank you very much - this is an open goal for you, and we will make much criticism of this, thank you very much!
My second criticism is on a refusal to allow me an explanation of vote on the Tremopoulos report. This was a roll-call vote on transparency and I voted against this. Now I am not being allowed an opportunity to explain why I voted against it, but my electorate will see that I voted against transparency. I want to give an explanation as to why I voted against this report. May I please beg an explanation of vote on this.
On the first point, the staff were here present, as was the President, who chaired the vote. If there are any issues that arose out of the handling of that, they will be dealt with.
On the second point, on a simplified procedure, there are no debates, there is no explanation of vote, but, Ms Sinclaire, you can put it in writing, so please avail yourself of that opportunity.
(FR) Mr President, I heard you and I paid close attention to what you said. You said that 168 was the threshold for a qualified majority. This is what I heard, or in any case this is what the translation said. I find this quite incredible because if this is the case, we would somehow be taking half the number of those who voted in favour to be the voting threshold.
So whatever happens, there will always be a qualified majority. That is obvious. This is the first time I have heard that 168 votes is a qualified majority in this Parliament. Perhaps I misunderstood what you said, but this whole procedure seems to me to be utterly absurd. It may be suitable for an election where there are several candidates, but certainly not for renewing a Vice-President's mandate.
The figure of 168 was calculated by the computer, on the basis of the votes actually cast, as a majority.
Look, I never passed a maths exam in my life so I am going to stop here!
Mr President, it is exactly on this point that I agree with Mr Gollnisch for once, though I hope for the first and last time. The fact is that with 621 Members voting, the majority needed to be at least 311. I am very glad of the result because our candidate had 334, so he was elected in any case, but I beg you to correct this because if this program is in the computer, it is definitely mathematically wrong.
We have noted that point.
(DE) Mr President, it was not possible for me to vote 'No' in the vote because the voting machine only displayed something once I had pressed the 'Yes' button followed by the 'Abstention' button. Please would you check once again how the machine is collecting and counting the votes, because in my opinion, it was not conclusive. I was not the only one who found this; a number of other Members had the same experience. They were unable to press the 'Abstention' button or the 'No' button, but instead had to vote 'Yes' first. It makes this voting process rather hazardous. Please would you therefore check again how the votes were counted.
Something tells me that we will never use this system again. We will use paper in future!
Mr President, I would suggest to those who are left in the House that we should refrain from further debate on this. It is abundantly clear that there were 621 votes. The Vice-President got 334. It is a majority; let us move on. If the general public throughout the 27 countries are watching, they will have very little respect for this House. There are bigger issues than this, such as high unemployment. Let us debate the issues which are important and not waste time debating this further. I accept your explanation, Mr President; I accept the explanation of the President. So move on and deal with issues which are important.
(NL) Mr President, I propose that you email the explanation you have given, which I found clear, to all MEPs, as I regret that a large number of the MEPs who are always getting worked up about transparency, clarity and democracy have sped off to lunch. Perhaps they will find it clear if you have it emailed it to them.
That is a decision for the President, but I shall certainly make that suggestion to him.
(DE) Mr President, Mr Vice-President, our plenary sessions are public and this gives a very poor impression. I would like to add my voice to what has been said. I am not asking for an email; instead I would actually like it to be officially presented and explained on Parliament's website, because one statement at least must be incorrect. 168 cannot have been the threshold. If 621 votes were cast, then the threshold must have been 310 - if I have understood things correctly. I would therefore ask for a written explanation on the website so that every citizen can also understand it. In view of the large number of people who were watching, we have really given an extremely poor public impression.
(RO) Given that President Buzek's explanations about the voting procedure were confusing and contradictory and that some voting machines failed to work, I think that repeating the vote would provide transparency and a legitimate result. As one of my fellow Members mentioned, we are being watched by citizens from 27 countries. I think that we must demonstrate transparency and integrity to those who elected us.
It is regrettable that, just as a huge number of MEPs are disputing the way in which the voting process was conducted, the proposal to repeat the vote under normal conditions has been rejected, which shows a lack of fair treatment for all MEPs.
This is why your conviction, the President's conviction and the conviction of the fellow Members who asserted that these votes were received must be the conviction of all of us, the conviction of every member of the European Union.